DETAILED ACTION
Summary
	This is a non-final Office action in reply to the Request for Continued Examination under 37 CFR 1.114 filed 19 January 2021 for the application filed 22 June 2018. Claims 1-3 and 5-9 are pending:
Claims 4 and 10-21 have been canceled; and
Claim 1 has been amended.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (PRO 62/523,379, filed 22 June 2017) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 January 2021 has been entered.

Response to Arguments
Applicant’s amendments filed 19 January 2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 as unpatentable over BARTH, KEMPER, and WALSER have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of BARTH, KEMPER, and GILLAIN.
All other arguments have been indirectly addressed.

Claim Objections
	Claim 1 is objected to because of the following informalities:
“and each crossbar of the multiple crossbars mounted to an inner surface of the extraction basket at either end of each crossbar such that the multiple crossbars are fixed…”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over BARTH et al. (WO 02/32593 A1; machine translation referenced herein) in view of KEMPER et al. (US PGPub 2014/0110329 A1) and GILLAIN (US Patent 4,049,386) with evidentiary support from SHELTON et al. (US PGPub 2019/0255534 A1).
	Regarding Claim 1, BARTH discloses a system for cleaning objects using a supercritical fluid (pg. 3, top), e.g., supercritical CO2 jets (pg. 4, middle). As shown in FIG. 1, the device comprises a sealed enclosure autoclave 1 (pg. 11, bottom), a rotatable basket 3 about a horizontal axis by means of horizontal shaft 4 and electric motor 11 (pg. 12, middle-pg. 13, top), and a plurality of nozzles 13 spraying supercritical fluid onto the surface of the rotatable basket or drum (pg. 13, top). BARTH discloses the basket 3 is perforated and comprises loose mesh (pg. 12, middle); unwanted contaminants extracted into the supercritical fluid are evacuated 9 (pg. 12, bottom) from the enclosure 1 via an orifice next to the basket drive shaft to downstream separation means (pg. 15, middle).

    PNG
    media_image1.png
    184
    400
    media_image1.png
    Greyscale

BARTH is deficient in explicitly disclosing the multiple ingress ports are disposed on a top side of the extraction vessel; or multiple egress ports disposed on a bottom side of the extraction vessel and distributed along the length of the extraction vessel.
KEMPER teaches a similar type of rotatable basket extractor for use in extracting compounds from a feed material (abstract). As shown in FIG. 1, the rotatable basket extractor 10 includes a housing 12 and a rotor 20 rotatable about a central axis horizontally positioned within the housing for rotating a plurality of baskets 34 (p0016; p0024; p0026) with a plurality of sprayers 48 positioned above the baskets 34 along the length of the housing (p0031) and a plurality of exit ports 46 positioned at the bottom of and along the length of the housing 12 (p0030). Advantageously, the use of a plurality of sprayers at the top of the housing provides fresh solvent over the feed material (p0031) such that solvent can be sufficiently and evenly distributed throughout the baskets 34; further the use of a plurality of exit ports would advantageously ensure even drainage of spent solvent/extracting fluid from the housing. Furthermore, all claimed elements were known in the prior art and one of ordinary skill in the art could have combined the elements as claimed by known methods with no change in their respective, individual functions, and the combination would have yielded nothing more than predictable results (MPEP §2143.01 A). Thus, at the time of the filing of the invention, one of ordinary skill in the art would have found it obvious to provide multiple ingress ports and multiple egress ports disposed on a top side and along the length of a bottom side of the extraction vessel, respectively, as taught by KEMPER in the extraction system taught by BARTH.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

BARTH and KEMPER are deficient in disclosing the extraction basket further comprises multiple fixed crossbars oriented orthogonal to an axis that runs along the length of the extraction basket, the multiple crossbars distributed along the length of the extraction basket, each crossbar of the multiple crossbars rotationally offset with respect to an adjacent crossbar of the multiple crossbars, and each crossbar of the multiple crossbars mounted to an inner surface of the extraction basket at either end of [each] crossbar such that the multiple crossbars are fixed to the extraction basket and rotate with the extraction basket.
GILLAIN discloses an extraction apparatus comprising a rotating drum with a substantially horizontal axis to which materials to be extracted are fed (c1/6-13). As shown in FIG. 5, the rotating drum 101 (labeled as 100 in FIG. 5) is provided with an outer casing 110 coaxially oriented with a central channel 104 and radial beams 137 fastened on one end to the outer circumference of the central channel 104 and on the other end to the inner side of the drum outer casing 110 (i.e., multiple fixed crossbars oriented orthogonal to an axis that runs along the length of the extraction basket; each crossbar of the multiple crossbars rotationally offset with respect to an adjacent crossbar of the multiple crossbars; each crossbar of the multiple crossbars mounted to an inner surface of the extraction basket at either end of [each] crossbar such that the multiple crossbars are fixed to the extraction basket and rotate with the extraction basket; c4/29-37; FIG. 5). These radial beams are further distributed along the length of the rotating drum (i.e., the multiple crossbars distributed along the length of the extraction basket; FIG. 4). As disclosed by GILLAIN, the radial beams 137 provide support for the radial walls of the apparatus (c4/34-35). Although not specified by GILLAIN, such radially oriented beams would also provide structural support for the rotating drum 101; as evidenced by SHELTON, which teaches a similar structure, a plurality of braces 1202 are arranged like spokes from a shaft and extend to a surrounding cage 0414 to advantageously help support the cage to maintain a desired shape of the cage (p0109, FIG. 12). Thus, at the time of the filing of the invention, one of ordinary skill in the art would have found it obvious to provide such claimed crossbars as taught by GILLAIN for the extraction system taught by BARTH and KEMPER.

    PNG
    media_image3.png
    192
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    188
    400
    media_image4.png
    Greyscale

	Regarding Claim 2, as applied to the rejection of Claim 1, BARTH, KEMPER, and GILLAIN disclose a system comprising multiple ingress and egress ports distributed along the length of the extraction vessel. BARTH and KEMPER show that the multiple ingress ports are distributed evenly but fail to indicate or suggest that the multiple egress ports are distributed evenly. However, such a limitation would be considered obvious to one of ordinary skill in the art because it is a simple matter of configuration. The claimed invention would function similarly or without significant differences whether the multiple egress ports are or are not distributed evenly along the length of the extraction vessel. KEMPER discloses the exit ports 46 provide outlets through which collected solvents can be removed from the housing 12 (p0030); such a function would not be significantly altered by having the ports evenly or unevenly distributed. The configuration of the claimed invention is a matter of choice which one of ordinary skill in the art at the time of invention would have found obvious absent persuasive evidence that the claimed particular configuration was significant and would yield unexpected results (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP §2144.04).
Regarding Claim 5, as applied to the rejection of Claim 1, as further shown in FIG. 5 of GILLAIN, each set of crossbars is rotationally offset with respect to an adjacent crossbar by 90 degrees.
Regarding Claim 6, as applied to the rejection of Claim 1, BARTH, KEMPER, and GILLAIN disclose a system comprising an extraction basket comprising a body portion made of a mesh material. BARTH further discloses the drum or basket is perforated with openings of variable shapes, e.g., a regular grid pattern or a loose mesh (pg. 12, middle). BARTH, KEMPER, and GILLAIN are deficient in disclosing the body portion comprises one or more removable panels of the mesh material, the one or more removable panels being interchangeable with one or more replacement panels made of the mesh material or a different mesh material.
However, limitations directed toward disposability or removability (e.g., single-use tubing, caps, covers) have been considered obvious by the court: In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose."). In this case, the claimed “removable panels of the mesh material” are considered obvious to be made removable for accessing the basket or for replacing the panels.
	Regarding Claim 9, as applied to the rejection of Claim 1, KEMPER further discloses at one end of the rotary basket is a central hub shaft 21 including radial outwardly extending arms 26 (p0026; FIG. 2).

Claims 3, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over BARTH in view of KEMPER and GILLAIN and further in view of SINGLETON (US Patent 3,944,189).
	Regarding Claim 3, as applied to the rejection of Claim 1, BARTH, KEMPER, and GILLAIN disclose a system with an extraction basket. As further shown by BARTH in FIG. 1, the rotatable basket or drum 3 has a length. BARTH, KEMPER, and GILLAIN are deficient in disclosing the extraction basket further comprises multiple paddles distributed about, and protruding from, an inner surface of the body portion, each paddle of the multiple paddles spanning at least 60% of the length of the extraction basket.
	SINGLETON discloses a rotatable tumbling barrel comprising a conventional drum with a circular side-wall 10 (c1/34-35; c2/26) and tumbling fins 62 spaced radially inwardly from the surface of the barrel (three unlabeled in FIG. 4; FIG. 5-8; c3/38-40) and, as shown in FIGs. 1-3, spanning the length of the drum. Advantageously, as the name suggests, these tumbling fins 62 promote the tumbling and nixing of whatever objects are deposited in the barrel and prevent the objects from remaining motionless with respect to circular side-wall when the barrel is rotated. Thus, at the time of the filing of the invention, one of ordinary skill in the art would have found it obvious to include multiple paddles distributed about and protruding from an inner surface of the body portion of the extraction basket as taught by SINGLETON in the system taught by BARTH, KEMPER, and GILLAIN.
	Regarding Claim 7, as applied to the rejection of Claim 1, and as described in the rejection of Claim 3, SINGLETON further discloses the barrel 10 includes an opening 54 through its side-wall 56 for a door 52 (c3/23-26; FIG. 4). Advantageously, such a door would allow for the fast dumping and refilling of the barrel (c1/20-22). Thus, at the time of the filing of the invention, one of ordinary skill in the art would have found it obvious to include a door as taught by SINGLETON in the system taught by BARTH, KEMPER, and GILLAIN.
	Regarding Claim 8, as applied to the rejection of Claim 7, BARTH, KEMPER, GILLAIN, and SINGLETON teach a system with an extraction basket having a door. BARTH, KEMPER, GILLAIN, and SINGLETON are deficient in disclosing the door is interchangeable with a replacement door. However, all objects are considered removable, replaceable, and/or interchangeable. If it were considered desirable for any reason to obtain access to the basket to which the door is applied, it would be obvious to make the door removable or interchangeable for that purpose (In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961); MPEP §2144.04).

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327.  The examiner can normally be reached on 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ryan B Huang/Primary Examiner, Art Unit 1777